Citation Nr: 1209700	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  07-25 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left elbow condition, claimed as neuropathy.  

2.  Entitlement to service connection for a low back condition, claimed as arthritis of the lumbar spine.  

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to an increased initial rating for major depressive disorder, rated as 30 percent disabling prior to April 23, 2010 and as 70 percent disabling thereafter.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The records reflects confirmation that the Veteran had active service from January 1990 to May 1990 and from February 2003 to December 2004, with 12+ years of inactive service. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

The Veteran and his wife appeared and testified at a hearing held before a Decision Review Officer at the RO in October 2007.  A transcript of the hearing has been associated with the claims folder.

The Veteran had initially claimed and appealed the issue of entitlement to service connection for a right elbow condition; this issue was listed on his August 2007 Substantive Appeal.  In October 2007, however, the RO granted service connection for this condition.  As this is a complete grant of the benefits that the Veteran sought, this issue is no longer before the Board.  

Further, the Veteran also sought service connection for gastritis.  In August 2007, the Veteran indicated that he wished to withdraw this claim.  It is accordingly no longer before the Board.  


FINDINGS OF FACT

1.  The Veteran suffers from left elbow bone spurs, with degenerative joint disease, and left ulnar focal neuropathy, conditions that are causally related to an in-service injury.  

2.  The Veteran currently suffers from lumbar myositis and bulging discs in his lower back, conditions that are causally related to an in-service injury.  

3.  High cholesterol is a laboratory test result that is not, in and of itself, a disability for VA compensation purposes; a chronic disability manifested by high cholesterol is not currently shown.

4.  Over the course of the entire appeals period, the Veteran's major depressive disorder has resulted in occupational and social impairment with deficiencies in most areas but not in total occupational and social impairment.  

5.  Over the course of the entire appeals period, the Veteran's service-connected major depressive disorder has prevented him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow degenerative joint disease, with bone spurs and ulnar focal neuropathy have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The criteria for service connection for lumbar myositis with bulging discs have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

3.  High cholesterol is not a disability for which compensation is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.

4.  A 70 percent rating over the course of the entire appeals period for the Veteran's major depressive disorder is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9434 (2011).

5.  The criteria for a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

With respect to the Veteran's claim for an increased initial rating, VA has met its duty to notify for this claim.  Service connection for this issue was granted in a September 2006 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's VA treatment records and records from the Social Security Administration.  The Veteran was afforded a VA compensation and pension examination germane to his claim for an increased rating.  The Veteran and his wife offered testimony before a Decision Review Officer in October 2007.  

The Board notes that the Veteran's complete service treatment records have not been obtained.  Though some records are associated with the Veteran's claims file, it does not appear that his complete records have been obtained.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

Given, however, that the only claim of the Veteran's that is being denied must be done as a matter of law, the fact that the Veteran's complete service treatment records have not been obtained presents no prejudice in this decision.  

For each of the Veteran's service connection claims, an extended discussion of the duties to notify and to assist is not necessary.  

As to the Veteran's claims for service connection for a left elbow condition and a low back condition, the Board is granting these claims.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With respect to the Veteran's claim for service connection for high cholesterol, regardless of the character or the quality of any evidence which the Veteran could submit, an abnormality of lipids in the blood is not defined as a disease within applicable VA legislation.  A claim for service connection for such a disorder must be denied as a matter of law.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996) (approving of VA's promulgation of 38 C.F.R. § 3.303(c)).  Therefore, it would be fruitless to provide the Veteran with further notice or assistance pursuant to the VCAA, and an extended discussion of these duties is unnecessary.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Each of the Veteran's claims for service connection is evaluated below.

Left Elbow and Low Back Conditions

The Veteran seeks service connection for both a left elbow and a low back condition.  For the reasons that follow, the Board concludes that service connection for these conditions is warranted.  

First, the Board acknowledges that the Veteran currently suffers from disabilities in each of these areas.  The Veteran underwent a VA general medical examination in June 2005.  He was diagnosed as suffering from bony spurs and degenerative joint disease in his left elbow, as well as left ulnar nerve focal neuropathy at the elbow level.  He was also diagnosed as suffering from lumbar myositis and bulging discs at L4-L5 and L5-S1 causing foraminal stenosis.  

The Board also concedes that the Veteran suffered injuries to his back and to his elbow during his most recent period of active service.  Consistently throughout the appeals period and in his medical treatment records, the Veteran has maintained that he injured himself when he fell while moving wall lockers in May 2003.  Indeed, the Veteran is already service-connected for his right elbow injuries that resulted from this claimed fall.  

Though the Veteran's complete service treatment records have not been obtained, the records that have been obtained corroborate the Veteran's account.  For instance, a June 2003 service treatment record notes that the Veteran complained of pain in his left hand and fingers following an accident when lifting lockers the prior month.  A July 2003 service treatment record notes that the Veteran was suffering from bilateral elbow pain for the last month after falling when lifting heavy objects.  He was diagnosed as suffering from left ulnar nerve irritation at the elbow.  March 2004 records show that the Veteran had focal slowing of the left ulnar nerve at the elbow as well as minimal degenerative changes of the left elbow.  In October 2004, the Veteran sought treatment for low back pain.  After an examination, he was diagnosed as suffering from mechanical back pain that is most likely due to osteoarthritis.  Given these service treatment records and the Veteran's credible testimony, the Board concedes that the Veteran injured his left elbow and back in his May 2003 fall.  

Though no formal nexus opinion has been offered, the Board finds that no such opinion is needed in this case.  Here, the Veteran's June 2005 VA examination is close temporally to his separation from service, and his diagnoses match those made during his active service.  Resolving all reasonable doubt in favor of the Veteran, the Board shall find that the Veteran's left elbow and low back conditions are causally related to his active service.  

In summary, the Board finds that the Veteran currently suffers from both left elbow and low back conditions, and that these conditions are causally related to an injury he suffered during his active service.  Accordingly, the Board concludes that the criteria for service connection for these conditions have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

Service connection for High Cholesterol

The Veteran seeks service connection for high cholesterol; as this is not a disability for which service connection may be granted, his claim shall be denied. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Nothing in the medical evidence reflects that the Veteran has been diagnosed with a chronic disability manifested by high cholesterol at any time during the pendency of the appeal, and there is no evidence of record to suggest that it causes any impairment of earning capacity.  There is no evidence of symptoms, manifestations, or deficits in bodily functioning associated with this laboratory finding.  See 61 Fed. Reg. at 20,445 (May 7, 1996).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  A clinical finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran has presented no competent medical evidence that his high cholesterol results in a disability, nor does the clinical evidence of record so reflect.

Accordingly, in the absence of competent evidence of disability manifested by, or associated with, the finding of hypercholesterolemia/hyperlipidemia, the record presents no predicate for a grant of service connection for any such finding, and the Veteran's claim must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

III.  Increased Initial Rating for Major Depressive Disorder

The Veteran seeks an increased rating for his major depressive disorder, a condition rated as 30 percent disabling prior to April 23, 2010 and as 70 percent disabling thereafter.  For the reasons that follow, the Board determines that a 70 percent rating over the course of the entire appeals period is warranted.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The record shows the Veteran first sought service connection for his major depressive disorder in May 2005, shortly after his separation from active service.  The RO granted service connection for this condition in a September 2006 rating decision, assigning a 30 percent rating.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in July 2007.  The Veteran filed a timely Substantive Appeal.  After the Veteran underwent a VA examination in April 2010, the RO issued a rating decision in June 2010 that increased his rating to 70 percent effective April 23, 2010.  The case has now come before the Board.  

The Veteran's major depressive disorder has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9434.  Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).  A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

As with any claim for increase, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," which in any event, is the situation already here.  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted above, the Veteran's major depressive disorder was rated as 30 percent disabling prior to April 23, 2010, and it was increased to 70 percent based on the results of a VA examination performed on that date.  In reviewing the Veteran's claims file, however, the Board finds that the Veteran had suffered from many of the same symptoms identified in his April 2010 VA examination over the course of the entire appeals period, warranting an increased rating.  

Again, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9434.

The medical and lay evidence shows that the Veteran suffered from many of these symptoms during his active service and throughout the appeal period.  During his active service, for instance, a November 2003 medical record notes that the Veteran expressed suicidal ideation and was verbally aggressive toward his wife and son, going so far as to break his sons radio and to throw an object at his wife.  In September 2004, the Veteran reported grabbing his son in a rage.  The Veteran was then hospitalized in November 2004.  He was noted to have suicidal ideations with a plan, including using a rope to hang himself.  He was given a GAF score of 30.

These symptoms and hospitalizations continued after his discharge from active duty.  The Veteran was hospitalized in September 2005 for reported suicidal and homicidal ideations.  He was assigned a GAF score of 30.  He was hospitalized in February 2007 after the Veteran's wife reported that he had isolated himself for five days and stated that it would be better if he were dead.  She also reported that his hygiene was poor.  The Veteran admitted suicidal ideation, stating that he had a plan of letting others kill him.  He was assigned a GAF of 27.  The Veteran's most recent hospitalization came in April 2008.  The Veteran again reported suicidal ideation with a plan, wanting to overdose on pills or to get into a confrontation with security guards at a federal facility.  After his release, he was hospitalized again almost immediately in May 2008.  He was described as verbally aggressive with his wife and was again considering suicide in order that his family could get his life insurance policy.  

Notably, these symptoms are similar to those described in the April 2010 VA examination that was the basis for increasing his rating to 70 percent.  In that examination, the examiner reported that the Veteran was depressed and easily distracted.  He suffered from sleep impairment, suicidal thoughts, poor impulse control, and episodes of violence against his children.  He was assigned a relatively high GAF score of 50, but the examiner found that the Veteran had occupational and social impairment with deficiencies in most areas.  

More importantly, the Board finds that the Veteran's symptoms over the course of the entire appeals period have resulted in the occupational and social impairment with deficiencies in most areas as required for the 70 percent rating.  The Veteran has not worked since his discharge from active duty.  His family relations have been strained by his frequent outbursts and his threats of violence against his wife and children.  His judgment and thinking have consistently been described as impaired, and his mood has been described as irritable and depressed.  Also, a November 2007 VA social and industrial examination noted that the Veteran was severely depressed with a poor prognosis.  She found that the Veteran was severely disabled for gainful activities and social life.  

The Board acknowledges that, outside of his periods of hospitalizations, the Veteran was not reported to be suffering from such severe symptoms.  Given the frequency of his hospitalizations, however, and the severity of the symptoms that he suffers, the Board believes that the 70 percent rating more closely approximates his level of impairment.  

That being said, the Board does not find that the Veteran meets the criteria for a 100 percent rating.  Such a rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, DC 9434.

Though the Veteran's symptoms are severe, the Board does not find that they rise to the level described in the 100 percent rating.  The Veteran has not had gross impairment in thought processes or communications.  Though the Veteran has intermittently been found to be suffering from hallucinations, these hallucinations have not been persistent.  His memory is impaired, but not to the level of forgetting the names of his close relatives or his own name.  Though he has reacted violently, there is no showing that he has harmed himself or others.  Without his showing these symptoms or their equivalent, a 100 percent rating is not warranted.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2011).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran's major depressive disorder has resulted in suicidal ideation, depression, and impaired impulse control, symptoms that are all described by the 70 percent rating.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that over the course of the entire appeals period, the Veteran's major depressive disorder has resulted in occupational and social impairment with deficiencies in most areas, but not in total occupational and social impairment due to the symptoms enumerated in the 100 percent rating.  Accordingly, the Board concludes that the criteria for a 70 percent rating over the course of the entire appeals period have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.125, 4.130, DC 9434.

IV.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for a TDIU rating is part of an increased rating claim when such a claim is raised by the record.  Here, given that the Veteran has not worked since his discharge, the Board finds that this claim has been raised by the record.  For the reasons that follow, the Board concludes that the Veteran meets the criteria for a TDIU over the course of the entire appeals period.  

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

It is further provided that the existence or degree of nonservice-connected or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

The Board notes that, in the June 2010 rating decision that increased the Veteran's rating for his depression to 70 percent, the RO granted a TDIU from April 23, 2010 and onward.  The question, however, of whether the Veteran is entitled to a TDIU for the period prior to that date remains.  

As a result of the Board's action in this decision, the Veteran now meets the schedular criteria for a TDIU prior to April 23, 2010.  Again, the Board is granting the Veteran a 70 percent rating for his major depressive disorder over the course of the entire appeals period.  This rating alone renders him eligible for a TDIU.  

More importantly, the evidence also shows that the Veteran's major depressive disorder rendered him unable to secure or follow a substantially gainful occupation.  As the Board found that the Veteran has, over the course of the entire appeals period, suffered from the same symptoms that resulted in his being awarded a TDIU in June 2010, it is logical to extend this rating back to the initial date of his service connection.  The evidence assembled, however, also supports the Board's action.  The Veteran has been receiving Social Security Disability benefits since 2005 on account of his major depressive disorder.  Further, as noted above, a November 2007 VA social and industrial examination found the Veteran to be "severely disabled for gainful activities."  

In summary, the Board finds that the Veteran's major depressive disorder renders him unable to secure or follow a substantially gainful occupation.  As a result, the Board finds that the criteria for a TDIU over the course of the entire appeals period have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19.

ORDER

Service connection for left elbow degenerative joint disease with bone spurs and ulnar focal neuropathy is granted.

Service connection for lumbar myositis with bulging discs is granted.  

Service connection for high cholesterol is denied.  

A 70 percent rating over the course of the entire appeals period for the Veteran's major depressive disorder is granted.  

A total disability rating based on individual unemployability due to service connected disabilities for the entire appeals period is granted.  



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


